IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


BRIAN A. ROWLANDS,                           : No. 94 MM 2018
                                             :
                    Petitioner               :
                                             :
                                             :
              v.                             :
                                             :
                                             :
COURT OF COMMON PLEAS LUZERNE                :
COUNTY, HON. JUDGE LUPAS,                    :
                                             :
                    Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 15th day of August, 2018, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary Relief

is DENIED.

      The Prothonotary is DIRECTED to strike the judge’s name from the caption.